Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, it is not clear as to what the limitation “on either side” in line 6 is being referred to. For the purpose of examination, it is considered as “on either side of the gate block”. Proper correction is requested.

Claim 12 recites the limitation " the semiconductor portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered as “the active area”. Proper correction is requested.

Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claims 1-2, 12-13, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0200142 A1 (“Beyer”) in view of US 2008/0258234 A1 (“Henson”).

Regarding claim 1, Beyer shows (Fig. 1-7) a method for producing a transistor comprising the steps of: 

    PNG
    media_image1.png
    632
    874
    media_image1.png
    Greyscale

producing, on a substrate (104, para 19) provided with a semiconductor surface layer (para 19) wherein an active area is capable of being formed, a gate block (108, 106, para 21) arranged on the active area,  
forming lateral protection areas (dielectric strip shown above) against lateral faces of the gate block,  
depositing at least one layer of metal material (nickel 143, para 31, Fig. 6) so as to cover the gate block, the lateral protection areas and the active area and carrying out at least one thermal annealing (para 31) so as to form, in the active area, regions based on metal material-semiconductor material compound (silicide material 119a, para 31, Fig. 7) on either side of the gate block and in a continuation of a portion of the semiconductor surface layer located facing the gate block, the semiconductor portion being capable of forming a transistor channel (semiconductor portion below gate as the channel of NFET or PFET), the thermal annealing being provided, in terms of duration;
the regions based on a metal material-semiconductor material compound being capable of respectively forming transistor source and drain regions (119, para 31).

Beyer does not show an interface between one or more of the regions based on a metal material-semiconductor material compound and the semiconductor portion is located vertically to the lateral protection areas or beneath and facing the lateral protection areas, the regions based on a metal material-semiconductor material compound being capable of respectively forming transistor source and drain regions, then  forming insulating spacers on either side of the gate and resting on the regions based on a metal material-semiconductor material compound. 
Henson shows (Fig. 5-11) an interface between one or more of the regions based on a metal material-semiconductor material compound (44) and the semiconductor portion (12, channel connected when source/drain ion implanted to function in depletion mode) is located beneath and facing the lateral protection areas (40), 
then  forming insulating spacers (54, Fig. 8) on either side of the gate (30,32,42) and resting on the regions based on a metal material-semiconductor material compound (44, para 10).  
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Beyer, including forming insulating spacers after metal material-semiconductor material compound, with the invention of Henson.  
The motivation to do so is that the combination produces reduced parasitic capacitance between the gate electrode and the contacts [para 72].

Regarding claim 2, Beyer as previously modified by Henson teaches wherein the insulating spacers (54 of Henson beside the lateral protection 40) are produced against and in contact with the lateral protection areas (Henson 40).

Regarding claim 12, Beyer shows (Fig. 1-7) a transistor structure comprising: 
an active area formed in a semiconductor surface layer of a substrate, 
a gate block (108, 106, para 21) arranged on the active area,  
lateral protection areas (shown above) disposed against lateral faces of the gate block,  
regions based on a metal material-semiconductor material compound (silicide material 119a, para 31, Fig. 7) disposed on either side and in a continuation of a portion of the active area which is located facing the gate block, the semiconductor portion (active area equivalent) being capable of forming a transistor channel (semiconductor portion below gate as the channel of NFET or PFET), and the regions based on a metal material-semiconductor material compound respectively forming transistor source and drain regions, and  insulating spacers (112 portion beside the lateral protection areas, para 26) disposed on either side of the gate block and in contact with the regions based on a metal material-semiconductor material compound, 
Beyer does not show wherein an interface between  one or more of the regions based on a metal material- semiconductor material compound and the semiconductor portion is located vertically to the lateral protection areas or beneath and facing the lateral protection areas.
Henson shows (Fig. 5-11) an interface between one or more of the regions based on a metal material-semiconductor material compound (44) and the semiconductor portion (12, channel connected when source/drain ion implanted to function in depletion mode) is located vertically to the lateral protection areas (40) or beneath and facing the lateral protection areas.

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Beyer, including forming insulating spacers after metal material-semiconductor material compound, with the invention of Henson.  
The motivation to do so is that the combination produces reduced parasitic capacitance between the gate electrode and the contacts [para 72].

Regarding claim 13, Beyer shows (Fig. 1-7) wherein the insulating spacers (112 portion beside the lateral protection areas) are disposed in contact with the protection areas (shown above).

Regarding claim 15, the prior art as noted in the above rejection of claim 3, discloses the entire claimed invention.

Regarding claim 17, Beyer shows (Fig. 1-7) comprising forming the lateral protection areas (shown above) in contact with the lateral faces of the gate block.

Regarding claim 18, Beyer shows (Fig. 1-7) a method for producing a transistor comprising the steps of: 
producing, on a substrate (104) provided with a semiconductor surface layer forming an active area (SOI), a gate block (108, 106) arranged on the active area, 
forming lateral protection layers (shown above) against lateral faces of the gate block,   
depositing at least one layer of metal material (143) so as to cover the gate block, the lateral protection layers and the active area, 
carrying out at least one thermal annealing (para 31) so as to form regions based on metal material-semiconductor material compound on either side of the gate block in contact with the lateral protection layer and the active area, and forming insulating spacers (112 portion beside lateral protection areas) on either side of the gate over the lateral protection layers.
Beyer does not show forming insulating spacers on either side of the gate over the lateral protection layers and the regions after the at least one thermal annealing.  
Henson shows (Fig. 5-11) forming insulating spacers (54, Fig. 8) on either side of the gate over the lateral protection layers (40) and the regions (44, para 10) after the at least one thermal annealing (annealing in Fig. 3 and insulating spacer formed in Fig. 8).  
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Beyer, including forming insulating spacers after metal material-semiconductor material compound, with the invention of Henson.  
The motivation to do so is that the combination produces reduced parasitic capacitance between the gate electrode and the contacts [para 72].

Regarding claim 19, Beyer as previously modified by Henson shows wherein the thermal annealing comprises forming the regions (44) on either side of the lateral protection layer (40) partially through the semiconductor surface layer (12, Henson Fig. 8).  

2. Claims 3, 14, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Henson, as applied to claim 3 or 12 or 18 above, further in view of US 2012/0139047 A1 (“Luo”).

Regarding claim 3, Beyer as previously modified by Henson teaches the substrate is of  a semiconductor-on-insulator type (Beyer, para 19) and is provided with an insulating layer on which the semiconductor surface layer rests (not shown), the compound (Beyer, silicide material 119a) is formed on either side of the lateral protection areas over an entire thickness of the active area. 
Beyer as previously modified by Henson does not show whereby the regions based on the metal material-semiconductor material compound are thus in contact with the insulating layer of the substrate. 
Luo shows (Fig. 8) the thermal annealing is provided, in terms of duration (para 43);
the metal material-semiconductor material compound (700/710, metal silicide para 41) are thus in contact with the insulating layer (112) of the substrate (100).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Luo, with the metal material-semiconductor material compound in contact with insulating layer of a substrate of Luo, to the invention of Beyer.
The motivation to do so is that the selection of an art recognized metal material-semiconductor material compound of Luo is suitable for the intended use of Beyer as previously modified by Henson (MPEP §2144.07).   

Regarding claim 14, Beyer shows (Fig. 1-7) wherein the substrate is a semiconductor-on-insulator type substrate (Beyer, para 19) and is provided with an insulating layer on which the semiconductor surface layer rests (buried oxide layer on which the semiconductor layer rests, not shown), the regions based on a metal material-semiconductor material compound silicide material 119a) being arranged on either side of the lateral protection areas (as shown above) over an entire thickness of the active area.
 Beyer as previously modified by Henson does not show whereby the regions based on a metal material-semiconductor material compound are thus in contact with the insulating layer of the substrate.
Luo shows (Fig. 8) the regions based on a metal material-semiconductor material compound (700/710, metal silicide para 41) are thus in contact with the insulating layer (112) of the substrate (100).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Luo, with the metal material-semiconductor material compound in contact with insulating layer of a substrate of Luo, to the invention of Beyer.
The motivation to do so is that the selection of an art recognized metal material-semiconductor material compound of Luo is suitable for the intended use of Beyer as previously modified by Henson (MPEP §2144.07).   

Regarding claim 16, Beyer as previously modified by Henson shows (Fig. 1-7) the substrate is of a semiconductor-on-insulator type (Beyer, para 19) and is provided with an insulating layer on which the semiconductor surface layer rests, (not shown) and 
the thermal annealing comprises forming the compound (119a Beyer or 44, Henson) on either side of the lateral protection areas (as shown in Beyer above or Henson 40) through the semiconductor surface layer (Henson 12) in contact with the lateral protection areas (Henson 40).
Beyer as previously modified by Henson does not show the regions in contact with the insulating layer of the substrate.
Luo shows (Fig. 8) the regions based on a metal material-semiconductor material compound (700/710, metal silicide para 41) in contact with the insulating layer (112) of the substrate (100).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Luo, with the metal material-semiconductor material compound in contact with insulating layer of a substrate of Luo, to the invention of Beyer.
The motivation to do so is that the selection of an art recognized metal material-semiconductor material compound of Luo is suitable for the intended use of Beyer as previously modified by Henson (MPEP §2144.07).   

Regarding claim 20, Beyer as previously modified by Henson shows the substrate is of a semiconductor-on-insulator type (Beyer, SOI) and is provided with an insulating layer  on which the semiconductor surface layer rests (not shown), and the thermal annealing comprises forming the regions (44, Henson) through the semiconductor surface layer (Henson, 12) in contact with the lateral protection areas (40) 
Beyer as previously modified by Henson does not show the regions in contact with the insulating layer of the substrate.
Luo shows (Fig. 8) the regions based on a metal material-semiconductor material compound (700/710, metal silicide para 41) in contact with the insulating layer (112) of the substrate (100).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Luo, with the metal material-semiconductor material compound in contact with insulating layer of a substrate of Luo, to the invention of Beyer.
The motivation to do so is that the selection of an art recognized metal material-semiconductor material compound of Luo is suitable for the intended use of Beyer as previously modified by Henson (MPEP §2144.07).   

3. Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Henson, as applied to claim 1 above, further in view of US 2019/0148501 A1 (“Chen”).

Regarding claim 4, Beyer shows (Fig. 1-7) the lateral protection areas have a thickness (112 is 5 nm para 23).
Beyer as previously modified by Henson does not show the lateral protection areas have a low thickness, which is less than 5 nm, and preferably lies in the range 1 to 2 nm.  
Chen shows (Fig. 6) the lateral protection areas (inner spacer 302, para 23) have a low thickness (between 1 nm to 10 nm) which overlaps the claimed range.  
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Chen, including lateral protection areas with claimed thickness, to the invention of Beyer as previously modified by Henson.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
The motivation to do so is that the selection of lateral protection areas with claimed thickness of Chen is suitable for the intended use of Beyer (MPEP §2144.07).

Regarding claim 5, Beyer as previously modified by Henson shows wherein the lateral protection areas have a uniform thickness on the lateral faces of the gate block.

4. Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Henson as applied to claim 1 above, further in view of US 2017/0154826 A1 (“Posseme”).

Regarding claim 6, Beyer as previously modified by Henson shows the lateral protection areas.
Beyer as previously modified by Henson does not show the lateral protection areas are formed by conformal deposition of a protection layer on the gate block then by anisotropic removal of said protection layer.
Posseme shows (Fig. 4D-4G) the lateral protection areas (152 of Fig. 4E) are formed by conformal deposition of a protection layer (152, para 132 Fig. 4A) on the gate block (120, para 132) then by anisotropic removal of said protection layer (para 127).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Posseme, with conformal deposition and anisotropic removal of lateral protection areas, to the invention of Beyer as previously modified by Henson.
The motivation to do so is that the combination is for applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).

Regarding claim 7, Beyer as previously modified by Henson in view of Posseme shows wherein the protection layer (152) is in particular made of silicon nitride (para 140), and whereby anisotropic removal of the protection layer (para 127) comprises steps of: 
- implanting, in particular by helium or hydrogen (para 177) implantation, a part of the protection layer located on a top face of the gate block and parts which extend on either side of the gate block parallel to the active area and to the insulating layer of the substrate, the implantation preferably being carried out using at least one vertical beam which extends parallel to a normal to a main plane of the substrate, 
- selectively etching the implanted parts of the protection layer (para 225, Fig. 4G).

3. Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Henson as applied to claim 1 above, further in view of US 9882113 B1 (“Henry”).

Regarding claim 10, Beyer shows the metal material is formed of nickel (para 31).
Beyer as previously modified by Henson does not show the metal material is formed of Pt, Nb, Co, V or of a rare earth.
Henry shows the metal material can be made of niobium or Nickel (Henry, col 1 ln 65-col2 ln 2).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use metal material according to the teaching of “Henry”, since it has been held to be within the general skill of a worker in the art to select a known “metal material” on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 11, Beyer shows (Fig. 1-7) wherein the regions based on the metal material-semiconductor material compound (Nickel Silicide, para 31) are capable of adopting superconducting properties (Henry, col 1 ln 65-col2 ln 2).  

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered and a modified response has been presented to overcome the deficiencies due to Beyer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819